

114 HR 5846 IH: Securing American Families by Educating and Training You (SAFETY) Through Nonviolence Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5846IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Lewis (for himself, Mrs. Beatty, Mr. Blumenauer, Ms. Brown of Florida, Ms. Clarke of New York, Mr. Cohen, Mr. Danny K. Davis of Illinois, Mrs. Dingell, Mr. Al Green of Texas, Mr. Grijalva, Mr. Gutiérrez, Ms. Hahn, Mr. Hastings, Ms. Jackson Lee, Mr. Jeffries, Ms. Kaptur, Mr. Larson of Connecticut, Mr. McGovern, Ms. Norton, Mr. Payne, Ms. Plaskett, Ms. Schakowsky, Mr. Serrano, Ms. Velázquez, Mrs. Watson Coleman, Mr. Carson of Indiana, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo authorize the Attorney General to award grants to eligible entities to prevent or alleviate
			 community violence by providing education, mentoring, and counseling
			 services to children, adolescents, teachers, families, and community
			 leaders on the principles and practice of nonviolence.
	
 1.Short titleThis Act may be cited as the Securing American Families by Educating and Training You (SAFETY) Through Nonviolence Act of 2016. 2.FindingsCongress finds the following:
 (1)The concept and practice of nonviolent thoughts, words, and actions have a history and a legacy in the United States and the global community.
 (2)In the 19th century, American philosophers and authors Ralph Waldo Emerson and Henry David Thoreau were leaders of the transcendentalist philosophical movement which emphasized the potential good of humanity, the importance of truth, and the courage and power of peace.
 (3)In the early 20th century, Mohandas (Mahatma) Gandhi advanced the concepts and practices of ahimsa, or non-injury, and satya, or truth as integral to social and active concepts and practices.
 (4)Gandhi continued Thoreau’s ideas of Civil Disobedience in developing the doctrine of sat­ya­gra­ha which connects truth and nonviolence to active efforts in nonviolent, civil disobedience.
 (5)Dr. Martin Luther King, Jr., built upon these philosophies in developing six principles of nonviolence. He explained these to be a way of life which sought to build friendships and understanding, defeat injustice, accept suffering as a way to educate and transform, and to choose love instead of hate. Nonviolence’s strength is reinforced by the universe siding with justice.
 (6)Rev. James E. Lawson, Jr., a leading theorist and strategist, helped spread the philosophy and doctrine of nonviolence by organizing and teaching workshops to young activists during the American Civil Rights Movement.
 (7)During his presidency, Nelson Rolihlahla Mandela expanded the spirit of ubuntu, the African philosophy of the interconnectedness, caring, sharing, and harmony of humanity, throughout the world.
 (8)According to the 2016 Global Peace Index, violence cost $13,600,000,000 in 2015. The fiscal loss resulting from conflict greatly exceeds investments in peacebuilding and peacekeeping.
 (9)Given its proven success and evolution, the philosophy and doctrine of nonviolence can and should play an important role in breaking the cycle and reducing the frequency of violence throughout the United States and as a model to the global community.
 (10)These lessons, principles, and practices should be made available to Americans of all ages and backgrounds in all parts of the country.
			3.Grants to educate Americans about the principles of nonviolence
 (a)GrantsThe Attorney General may make grants to eligible entities to prevent or alleviate the effects of community violence by providing education, mentoring, and counseling regarding the principles and application of nonviolence in conflict resolution.
 (b)PriorityIn awarding grants under this section, the Attorney General shall give priority to applicants that agree to use the grant in one or more eligible urban, rural, tribal, and suburban communities that can certify—
 (1)an increased or sustained level of violence or tension in the community; or (2)a lack of monetary or other resources to adopt innovative, integrated, community-based violence prevention programs.
 (c)LimitationThe Attorney General may not make a grant to an eligible entity under this section unless the entity agrees to use not less than 70 percent of such grant for nonviolence-prevention education and program development.
 (d)DefinitionsIn this section, the term eligible entity means a State or local government entity (including law enforcement), educational institution, nonprofit community, or faith-based organization.
 (e)Authorization of AppropriationsTo carry out this section, there is authorized to be appropriated $60,000,000 for each of the fiscal years 2017 through 2022.
			